Citation Nr: 1732932	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  09-17 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for migraine headaches, currently rated at 10 percent.

2.  Entitlement to an increased rating for a right foot stress fracture of the 5th metatarsal, including right foot bunionectomy, currently rated at 10 percent.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to April 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2015, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the Veteran's claim for a higher rating for migraine headaches, a review of the record shows that the Veteran underwent a VA examination in August 2016.  There is no indication that VA examination was considered by the RO.

A supplemental statement of the case (SSOC) must be furnished to an appellant and his/her representative when additional pertinent evidence is received after a previous statement of the case (SOC) or SSOC has been issued.  38 C.F.R. § 19.31.  In this case, no SSOC addressed the additional pertinent VA medical examination report added to the evidence of record since the last SOC issued in April 2009.  Since the additional evidence in question is neither duplicative of other evidence nor irrelevant, and since an SSOC pertaining to that evidence was not issued, this evidence must be referred back to the AOJ.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

In addition, at the Veteran's May 2017 Board hearing, the Veteran stated that she had a magnetic resonance imaging (MRI) scan in 2015 and was scheduled to undergo an additional MRI at Sharpe Hospital in Boston a few days after the hearing.  A review of the claims file does not show that the medical records, to include records from the Sharpe Hospital, have been associated with the claims file.  While on remand, the RO should make an attempt to obtain private treatment records from any facility treating the Veteran after securing any necessary authorization from her and obtain the identified evidence not associated with the file.

With regard to the Veteran's claim for a higher rating for a right foot stress fracture of the 5th metatarsal, including right foot bunionectomy, at the Veteran's May 2017 Board hearing, she stated that she was being treated for her condition by chiropractors in both Massachusetts and in California.  A review of the entire claims file does not reflect that these treatment records have been associated with the file.  While on remand, the RO should make an attempt to obtain private treatment records from any facility treating the Veteran after securing any necessary authorization from her and obtain the identified evidence not associated with the file.

Next, when available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran was last afforded a VA examination for her right foot stress fracture of the 5th metatarsal, including right foot bunionectomy, in November 2007, over nine years ago.  Because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's condition, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated her for the claimed migraine headaches, to include the provider of her MRI in 2015 and the Sharpe Hospital, and for her right foot disability, to include chiropractors in Massachusetts and California.  After securing any necessary releases, request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, annotate the file and notify the Veteran. 

2.  Schedule the Veteran for a VA podiatric examination by an appropriate medical professional to determine the current nature and severity of her service-connected right foot disability.  The entire claims file must be reviewed by the examiner.

Following examination of the Veteran and review of the claims file, the examiner must identify all currently present manifestations of the service-connected right foot disability.  The examiner must also specifically indicate whether any associated foot disability is moderate, moderately severe, severe, or results in loss of use of the foot.  All opinions must be supported by a rationale.

3.  After completion of the above development, the Veteran's claims on appeal should be readjudicated, with consideration of all evidence added to the record since the April 2009 Statement of the Case.  If the claims remain denied, she and her representative should be provided with a supplemental statement of the case and be given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



